--------------------------------------------------------------------------------

Exhibit 10.9
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.
 
LAPOLLA INDUSTRIES, INC.
 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
(Expires June 30, 2013)
 
Warrant No. CV-5
1,000,000 Shares of Common Stock



 
FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned,
LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Company”), hereby
certifies that ComVest Capital, LLC, a Delaware limited liability company, or
its registered assigns (the “Holder”), is entitled to purchase from the Company
up to one million (1,000,000) fully paid and nonassessable shares (the “Warrant
Shares”) of the Company’s common stock, $.01 par value per share (the “Common
Shares”), for cash at a price of $.78 per share (the “Exercise Price”) at any
time and from time to time from and after the date hereof and until 5:00 p.m.
(Central time) on June 30, 2013 (the “Expiration Date”) upon surrender to the
Company at its principal office (or at such other location as the Company may
advise the Holder in writing) of this Warrant properly endorsed with the Notice
of Exercise attached hereto duly filled in and signed and, if applicable, upon
payment in cash or by check of the aggregate Exercise Price for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof.  The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 3 of this Warrant.
 
1.           Exercise of Warrant.
 
1.1.           Exercise.  This Warrant shall be exercisable from the date hereof
until the Expiration Date, and this Warrant shall expire on the Expiration
Date.  Upon exercise of this Warrant, the Exercise Price shall be payable in
cash or by check.  This Warrant may be exercised in whole or in part so long as
any exercise in part hereof would not involve the issuance of fractional Warrant
Shares.  If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form to this Warrant, in the name of the Holder,
evidencing the right to purchase the number of Warrant Shares as to which this
Warrant has not been exercised, which new Warrant shall be signed by an
appropriate officer of the Company.  The term “Warrant” as used herein shall
include any subsequent Warrant issued as provided herein.
 
1.2.           Exercise Procedures; Delivery of Certificate.  Upon surrender of
this Warrant with a duly executed Notice of Exercise in the form of Annex A
attached hereto, together with payment of the Exercise Price for the Warrant
Shares purchased, at the Company’s principal executive offices (the “Designated
Office”), the Holder shall be entitled to receive a certificate or certificates
for the Warrant Shares so purchased.  The Company agrees that the Warrant Shares
shall be deemed to have been issued to the Holder as of the close of business on
the date on which this Warrant shall have been surrendered together with the
Notice of Exercise and payment for such Warrant Shares.
 
 
 

--------------------------------------------------------------------------------

 

1.3.           Cashless Exercise.  In connection with any exercise of this
Warrant, in lieu of payment of the Exercise Price, the Holder may exercise this
Warrant, in whole or in part, by presentation and surrender of this Warrant to
the Company, together with a Cashless Exercise Form in the form attached hereto
as Annex B (or a reasonable facsimile thereof) duly executed (a “Cashless
Exercise”).  In the event of a Cashless Exercise, the Holder shall exchange this
Warrant for that number of Common Shares determined by multiplying the number of
Common Shares for which this Warrant is being exercised by a fraction, (a) the
numerator of which shall be the difference between (i) the then current market
price per Common Share, and (ii) the Exercise Price, and (b) the denominator of
which shall be the then current market price per Common Share.  For purposes of
any computation under this Section l.3, the then current market price per Common
Share at any date shall be deemed to be the average of the daily trading price
for the ten (10) consecutive trading days immediately prior to the Cashless
Exercise.  If, during such measuring period, there shall occur any event which
gives rise to any adjustment of the Exercise Price, then a corresponding
adjustment shall be made with respect to the closing prices of the Common Shares
for the days prior to the Effective Date of such adjustment event.  As used
herein, the term “trading price” on any relevant date means (A) if the Common
Stock is listed for trading on the New York Stock Exchange, the American Stock
Exchange, the Nasdaq Select Market, or the Nasdaq Global Select Market, the
closing sale price (or, if no closing sale price is reported, the last reported
sale price) of the Common Stock (regular way), or (B) if the Common Stock is not
so listed but quotations for the Common Stock are reported on the OTC Bulletin
Board, the most recent closing price as reported on the OTC Bulletin Board.
 
2.           Transfer; Issuance of Stock Certificates; Restrictive Legends.
 
2.1.           Transfer.  Each transfer of this Warrant and all rights
hereunder, in whole or in part, shall be registered on the books of the Company
to be maintained for such purpose, upon surrender of this Warrant at the
Designated Office, together with a written assignment of this Warrant in the
form of Annex C attached hereto duly executed by the Holder or its agent or
attorney.  Upon such surrender and delivery, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, if any.  A Warrant may be exercised by the new Holder for the purchase
of Warrant Shares without having a new Warrant issued.  Prior to due presentment
for registration of transfer thereof, the Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof (notwithstanding
any notations of ownership or writing thereon made by anyone other than a duly
authorized officer of the Company) for all purposes and shall not be affected by
any notice to the contrary.  All Warrants issued upon any assignment of Warrants
shall be the valid obligations of the Company, evidencing the same rights and
entitled to the same benefits as the Warrants surrendered upon such registration
of transfer or exchange.

 
2

--------------------------------------------------------------------------------

 

2.2.           Stock Certificates.  Certificates for the Warrant Shares shall be
delivered to the Holder within five (5) business days after the rights
represented by this Warrant shall have been exercised pursuant to Section 1, and
a new Warrant representing the right to purchase the Common Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder within such time.  The issuance of certificates for Warrant
Shares upon the exercise of this Warrant shall be made without charge to the
Holder hereof including, without limitation, any documentary, stamp or similar
tax that may be payable in respect thereof; provided, however, that the Company
shall not be required to pay any income tax to which the Holder hereof may be
subject in connection with the issuance of this Warrant or the Warrant Shares.
 
2.3.           Restrictive Legend. Except as otherwise provided in this Section
2, each certificate for Warrant Shares initially issued upon the exercise of
this Warrant and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
Notwithstanding the foregoing, the legend requirements of this Section 2.3 shall
terminate as to any particular Warrant Shares when (i) such Warrant Shares are
transferred pursuant to an effective resale registration statement, as
contemplated in the Registration Rights Agreement between the Company and the
Holder dated as of February 21, 2007, or (ii) the Company shall have received
from the Holder thereof an opinion of counsel in form and substance reasonably
acceptable to the Company that such legend is not required in order to ensure
compliance with the Securities Act.  Whenever the restrictions imposed by this
Section 2.3 shall terminate, the Holder or subsequent transferee, as the case
may be, shall be entitled to receive from the Company without cost to such
Holder or transferee a certificate for the Warrant Shares without such
restrictive legend.
 
3.           Adjustment of Number of Shares; Exercise Price; Nature of
Securities Issuable Upon Exercise of Warrants.
 
3.1.           Exercise Price; Adjustment of Number of Shares.  The Exercise
Price and the number of shares purchasable hereunder shall be subject to
adjustment from time to time as hereinafter provided; provided, however, that,
notwithstanding the below, in no case shall the Exercise Price be reduced to
below the par value per share of the class of stock for which this Warrant is
exercisable at such time.
 
3.2.           Adjustments Upon Distribution, Subdivision or Combination.  If
the Company, at any time or from time to time after the issuance of this
Warrant, shall (a) make a dividend or distribution on its Common Shares payable
in Common Shares, (b) subdivide or reclassify the outstanding Common Shares into
a greater number of shares, or (c) combine or reclassify the outstanding Common
Shares into a smaller number of shares, the Exercise Price in effect at that
time and the number of Warrant Shares into which the Warrant is exercisable at
that time shall be proportionately adjusted effective as of the record date for
the dividend or distribution or the effective date of the subdivision,
combination or reclassification.
 
 
3

--------------------------------------------------------------------------------

 

3.3.           Adjustment Upon Other Distributions.  If the Company, at any time
or from time to time after the issuance of this Warrant, makes a distribution to
the holders of Common Shares which is payable in securities of the Company other
than Common Shares, then, in each such event, provision shall be made so that
the Holder shall receive upon exercise of this Warrant, in addition to the
number of Warrant Shares, the amount of such securities of the Company which
would have been received if the portion of the Warrant so exercised had been
exercised for Warrant Shares on the date of such event, subject to adjustments
subsequent to the date of such event with respect to such distributed securities
which shall be on terms as nearly equivalent as practicable to the adjustments
provided in this Section 3 and all other adjustments under this Section 3.
 
3.4.           Adjustment Upon Merger, Consolidation or Exchange.  If at any
time or from time to time after the issuance of this Warrant there occurs any
merger, consolidation, arrangement or statutory share exchange of the Company
with or into any other person or company, then, in each such event, provision
shall be made so that the Holder shall receive upon exercise of this Warrant the
kind and amount of shares and other securities and property (including cash)
which would have been received upon such merger, consolidation, arrangement or
statutory share exchange by the Holder if the portion of this Warrant so
exercised had been exercised for Warrant Shares immediately prior to such
merger, consolidation, arrangement or statutory share exchange, subject to
adjustments for events subsequent to the effective date of such merger,
consolidation, arrangement or statutory share exchange with respect to such
shares and other securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.
 
3.5.           Adjustments for Recapitalization or Reclassification.  If, at any
time or from time to time after the issuance of this Warrant, the Warrant Shares
issuable upon exercise of this Warrant are changed into the same or a different
number of securities of any class of the Company, whether by recapitalization,
reclassification or otherwise (other than a merger, consolidation, arrangement
or statutory share exchange provided for elsewhere in this Section 3), then, in
each such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant the kind and amount of securities or other property
which would have been received in connection with such recapitalization,
reclassification or other change by the Holder if the portion of this Warrant so
exercised had been exercised immediately prior to such recapitalization,
reclassification or change, subject to adjustments for events subsequent to the
effective date of such recapitalization, reclassification or other change with
respect to such securities which shall be on terms as nearly equivalent as
practicable to the adjustments provided in this Section 3 and all other
adjustments under this Section 3.
 
3.6.           Extraordinary Dividends or Distributions.  If, at any time or
from time to time after the issuance of this Warrant, the Company shall declare
a dividend or any other distribution upon the Common Shares payable otherwise
than out of current earnings, retained earnings or earned surplus and otherwise
than in Common Shares, then the Exercise Price in effect immediately prior to
such declaration shall be reduced by an amount equal, in the case of a dividend
or distribution in cash, to the amount thereof payable per Common Share or, in
the case of any other dividend or distribution, to the value thereof per Common
Share at the time such dividend or distribution was declared, as determined by
the Board of Directors of the Company in good faith.  Such reductions shall take
effect as of the date on which a record is taken for the purposes of the subject
dividend or distribution, or, if a record is not taken, the date as of which the
holders of record of Common Shares entitled to such dividend or distribution are
to be determined.
 
 
4

--------------------------------------------------------------------------------

 

3.7           Adjustment Upon Certain Issuances of Common Stock.
 
(a)           If the Company, at any time or from time to time, issues or sells
any Additional Shares of Common Stock (as defined below), other than as provided
in the foregoing subsections of this Section 3, for a price per share (which, in
the case of options, warrants, convertible securities or other rights, includes
the amounts paid therefor plus the exercise price, conversion price or other
such amounts payable thereunder) that is less than the Exercise Price then in
effect, then and in each such case, the then applicable Exercise Price shall
automatically be reduced as of the opening of business on the date of such issue
or sale, to a price determined by multiplying the Exercise Price  then in effect
by a fraction (i) the numerator of which shall be (A) the number of Common
Shares deemed outstanding (as determined below) immediately prior to such issue
or sale, plus (B) the number of Common Shares which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at such Exercise Price, and (ii) the denominator
of which shall be the number of Common Shares deemed outstanding (as defined
below) immediately prior to such issue or sale plus the total number of
Additional Shares of Common Stock so issued; provided, however, that upon the
expiration or other termination of options, warrants or other rights to purchase
or acquire Common Shares which triggered any adjustment under this Section 3.7,
and upon the expiration or termination of the right to convert or exchange
convertible or exchangeable securities (whether by reason of redemption or
otherwise) which triggered any adjustment under this Section 3.7, if any thereof
shall not have been exercised, converted or exchanged, as applicable, the number
of Common Shares deemed to be outstanding pursuant to this Section 3.7(a) shall
be reduced by the number of shares as to which options, warrants, and rights to
purchase or acquire Common Shares shall have expired or terminated unexercised,
and as to which conversion or exchange rights shall have expired or terminated
unexercised, and such number of shares shall no longer be deemed to be
outstanding; and the Exercise Price then in effect shall forthwith be readjusted
and thereafter be the price that it would have been had adjustment been made on
the basis of the issuance only of the Common Shares actually issued.  For
purposes of the preceding sentence, the number of Common Shares deemed to be
outstanding as of a given date shall be the sum of (x) the number of Common
Shares actually outstanding, (y) the number of Common Shares for which this
Warrant could be exercised on the day immediately preceding the given date, and
(z) the number of Common Shares which could be obtained through the exercise or
conversion of all other rights, options and convertible securities outstanding
on the day immediately preceding the given date.  “Additional Shares of Common
Stock” shall mean all Common Shares, and all options, warrants, convertible
securities or other rights to purchase or acquire Common Shares, issued by the
Company other than (i) Common Shares issued pursuant to the exercise of options,
warrants or convertible securities outstanding on the date hereof (including,
without limitation, the Amended and Restated Term Note dated June 30, 2008
issued by the Company to ComVest Capital, LLC (including any replacement note
therefor) and all of the Warrants issued pursuant to the Revolving Credit and
Term Loan Agreement dated as of February 21, 2007 (as amended) by and between
ComVest Capital, LLC and the Company), or hereafter issued from time to time
pursuant to and in accordance with stock purchase or stock option plans as in
effect on the date hereof, and (ii) Common Shares and/or options, warrants or
other Common Share purchase rights for up to an aggregate of 1,000,000 Common
Shares (such number to be subject to adjustment in accordance with Section 3.2
above), where such options, warrants or other rights are issued both (A) with
exercise prices per Common Share at the then-current fair market value of a
Common Share, as determined in good faith by the Board of Directors of the
Company or the Compensation Committee thereof, and (B) to employees, officers or
directors of, or consultants to, the Company or any subsidiary pursuant to stock
purchase or stock option plans or other arrangements that are approved by the
Company’s Board of Directors or the Compensation Committee thereof, and by the
Company’s stockholders.
 
 
5

--------------------------------------------------------------------------------

 

(b)           In the event that the exercise price, conversion price, purchase
price or other price at which Common Shares are purchasable pursuant to any
options, warrants, convertible securities or other rights to purchase or acquire
Common Shares is reduced at any time or from time to time (other than under or
by reason of provisions designed to protect against dilution), then, upon such
reduction becoming effective, the Exercise Price then in effect hereunder shall
forthwith be decreased to such Exercise Price as would have been obtained had
the adjustments made and required under this Section 3.7 upon the issuance of
such options, warrants, convertible securities or other rights been made upon
the basis of (and the total consideration received therefor) (i) the issuance of
the number of Common Shares theretofore actually delivered upon the exercise,
conversion or exchange of such options, warrants, convertible securities or
other rights, (ii) the issuance of all of the Common Shares and all other
options, warrants, convertible securities and other rights to purchase or
acquire Common Shares issued after the issuance of the modified options,
warrants, convertible securities or other rights, and (iii) the original
issuance at the time of the reduction of any such options, warrants, convertible
securities or other rights then still outstanding.
 
(c)           In no event shall an adjustment under this Section 3.7 be made if
it would result in an increase in the then applicable Exercise Price.
 
3.8.           Certificate of Adjustment.  Whenever the Exercise Price and/or
the number of Warrant Shares receivable upon exercise of this Warrant is
adjusted, the Company shall promptly deliver to the Holder a certificate of
adjustment, setting forth the Exercise Price and/or Warrant Shares issuable
after adjustment, a brief statement of the facts requiring the adjustment and
the computation by which the adjustment was made.  The certificate of adjustment
shall be prima facie evidence of the correctness of the adjustment.
 
3.9.           Successive Adjustments.  The provisions of this Section 3 shall
be applicable successively to each event described herein which may occur
subsequent to the issuance of this Warrant and prior to the exercise in full of
this Warrant.
 
 
6

--------------------------------------------------------------------------------

 

4.           Registration; Exchange and Replacement of Warrant; Reservation of
Shares.  The Company shall keep at the Designated Office a register in which the
Company shall provide for the registration, transfer and exchange of this
Warrant.  The Company shall not at any time, except upon the dissolution,
liquidation or winding-up of the Company, close such register so as to result in
preventing or delaying the exercise or transfer of this Warrant.
 
The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of the Holder’s indemnity in form satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will (in the absence of notice to the Company that the
Warrant has been acquired by a bona fide purchaser) make and deliver a new
Warrant of like tenor in lieu of this Warrant, without requiring the posting of
any bond or the giving of any security.
 
The Company shall at all times reserve and keep available out of its authorized
shares of capital stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of Common Shares as shall be issuable upon the
exercise hereof.  The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, if applicable, all Warrant
Shares issuable upon such exercise shall be duly and validly authorized and
issued, fully paid and non-assessable.
 
5.           Investment Representations.  The Holder, by accepting this Warrant,
covenants and agrees that, at the time of exercise of this Warrant, if the
Warrant Shares shall not then be the subject of an effective registration
statement under the Act, the securities acquired by the Holder upon exercise
hereof are for the account of the Holder or are being acquired for its own
account for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at such time) of offering and distributing such securities
(or any portion thereof), except in compliance with applicable federal and state
securities laws.
 
6.           Fractional Warrants and Fractional Shares.  If the number of
Warrant Shares purchasable upon the exercise of this Warrant is adjusted
pursuant to Section 3 hereof, the Company shall nevertheless not be required to
issue fractions of shares upon exercise of this Warrant or otherwise, or to
distribute certificates that evidence fractional shares.  With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of a Common Share (determined in accordance with the last sentence
of Section 1.3).
 
7.           Warrant Holders Not Deemed Stockholders.  No Holder of this Warrant
shall, as such, be entitled to vote or to receive dividends or be deemed the
holder of Warrant Shares that may at any time be issuable upon exercise of this
Warrant, nor shall anything contained herein be construed to confer upon the
Holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or subscription rights, until such Holder shall have exercised this
Warrant and been issued Warrant Shares or deemed to have been issued Warrant
Shares in accordance with the provisions hereof.
 
 
7

--------------------------------------------------------------------------------

 

8.           Notices.  Any notice which is required to be given by this Warrant
must be in writing, and shall be given or served, unless otherwise expressly
provided herein, by depositing the same in the United States Mail, postpaid and
certified and addressed to the party to be notified, with return receipt
requested, or by delivering the same by courier or in person to such party (or,
if the party or parties to be notified be incorporated, to an officer of such
party).  Notice deposited in the mail, postpaid and certified with return
receipt requested, shall be deemed received and effective upon the deposit in a
proper United States depository.  Notice given in any other manner shall be
effective only if and when received by the party to be notified.  For the
purposes of notice, the addresses of the parties for the receipt of notice
hereunder are:
 
If to the Company:
LaPolla Industries, Inc.
 
15402 Vantage Parkway East, Suite 322
 
Houston, Texas  77032
 
Telephone:  (281) 219-4700
 
Fax:  (281) 219-4710
 
Attention:  Michael T. Adams, EVP and Secretary
 
If to the Holder:
ComVest Capital, LLC
One North Clematis, Suite 300
West Palm Beach, Florida  33401
Attention: Chief Financial Officer
Telephone:  (281) 468-0434
e-mail:  larryl@comvest.com
 


Any party shall have the right from time to time, and at any time, to change its
address for the receipt of notice by giving at least five (5) days’ prior
written notice of the change of its address to the other parties in the manner
specified herein.
 
9.           Successors.  All the covenants, agreements, representations and
warranties contained in this Warrant shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors, assigns
and transferees.
 
10.           Law Governing.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
 
 
8

--------------------------------------------------------------------------------

 

11.           Entire Agreement; Amendments and Waivers.  This Warrant, together
with the Registration Rights Agreement of even date herewith executed by the
Company for the benefit of the Holder, sets forth the entire understanding of
the parties with respect to the subject matter hereof.  The failure of any party
to seek redress for the violation or to insist upon the strict performance of
any term of this Warrant shall not constitute a waiver of such term and such
party shall be entitled to enforce such term without regard to such
forbearance.  This Warrant may be amended, and any breach of or compliance with
any covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or written waiver of the Holder, and
then such consent or waiver shall be effective only in the specific instance and
for the specific purpose for which given.
 
12.           Severability; Headings.  If any term of this Warrant as applied to
any person or to any circumstance is prohibited, void, invalid or unenforceable
in any jurisdiction, such term shall, as to such jurisdiction, be ineffective to
the extent of such prohibition or invalidity without in any way affecting any
other term of this Warrant or affecting the validity or enforceability of this
Warrant or of such provision in any other jurisdiction.  The Section headings in
this Warrant have been inserted for purposes of convenience only and shall have
no substantive effect.
 
[The remainder of this page is intentionally blank]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the 30th day of June, 2008.
 

 
LAPOLLA INDUSTRIES, INC.
 
By:
/s/  Michael T. Adams, EVP
   
Name:
Michael T. Adams
   
Title:
Executive Vice President


 
10

--------------------------------------------------------------------------------

 

ANNEX A
 
NOTICE OF EXERCISE
 
(To be executed upon partial or full
exercise of the within Warrant)
 
The undersigned hereby irrevocably elects to exercise the right to purchase
__________ shares of Common Stock of LaPolla Industries, Inc. covered by the
within Warrant according to the conditions hereof and herewith makes payment of
the Exercise Price of such shares in full in the amount of $______________.
 

 
By:
     
(Signature of Registered Holder)

 
Dated:
   

 
 
 

--------------------------------------------------------------------------------

 

ANNEX B
 
CASHLESS EXERCISE FORM
 
(To be executed upon partial or full
exercise of Warrants pursuant to Section 1.3 of the Warrant)
 
The undersigned hereby irrevocably elects to surrender ____________ shares of
Common Stock of LaPolla Industries, Inc. purchasable under the Warrants for such
shares of Common Stock issuable in exchange therefor pursuant to the Cashless
Exercise provisions of the within Warrants, as provided for in Section 1.3 of
such Warrant.
 
Please issue a certificate or certificates for such Common Stock in the name of,
and pay cash for fractional shares in the name of:
 
(Please print name, address, and social security number/tax identification
number:)
 
 
and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrants be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.
 
Dated:
   

 
Name of Warrant Holder
or transferee:
 

(Please print)
 
Address:
 
 
Signature:
 

 
NOTICE:
The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 
 
 

--------------------------------------------------------------------------------

 

ANNEX C
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:
 


Name and Address of Assignee
No. of Shares of
Common Stock

 
 
and does hereby irrevocably constitute and appoint _______________________
attorney-in-fact to register such transfer onto the books of LaPolla Industries,
Inc. maintained for the purpose, with full power of substitution in the
premises.
 
Dated:
   
Print Name:
       
 
Signature:
       
 
Witness:
 

 
 
NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.

 



--------------------------------------------------------------------------------